Citation Nr: 1643799	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to April 1, 2016 and in excess of 40 percent from that date.

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran had active service from September 1969 to September 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  When these matters were previously before the Board, the issues on appeal included entitlement to an increased rating for posttraumatic stress disorder (PTSD).  An April 2015 Board decision [by a Veterans Law Judge (VLJ) other than the undersigned] granted an increased 50 percent rating for PTSD and remanded the remaining claims for additional development.  The case is now assigned to the undersigned.

Review of the record shows that the Veteran was represented by North Carolina Division of Veterans Affairs (NCDVA); however, in a June 2016 communication, the Veteran requested removal of NCDVA as his representative and indicated that he would be representing himself (pro se).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.

The Veteran most recently underwent a VA left knee and thoracolumbar spine examinations in April 2016.  On review, the examinations do not appear to contain all of the information necessary to properly evaluate the Veteran's disability.  Specifically, these examination reports do not include findings as to the Veteran's active and passive ranges of motion.  Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).  Thus, additional examination is needed.

Regarding the TDIU claim, the Veteran contends that he is unable to work due to his back and knee disabilities.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

At the time of the April 2015 remand, because the Veteran had a combined 50 percent rating and did not meet the percentage requirements for TDIU, the Board directed that, if the required disability rating under 38 C.F.R. § 4.16(a) for eligibility for TDIU is not met, the claim must be referred to the Director of Compensation for consideration of an extra-scheduler TDIU under 38 C.F.R. § 4.16(b).  [Pursuant to the Board remand, the Veteran's PTSD was increased to 50 percent disabling from September 2010 and, since the Board remand, his lumbar spine disability has been increased to 40 percent disabling from April 2016.  Thus, his combined rating has increased to 70 percent from September 2010 and 80 percent from April 2016.]  

As this claim was filed in March 2010, there remains a portion of the appeal wherein the schedular requirements for TDIU are not met.  As such, this period of the claim must be referred to the Director of Compensation as requested in the April 2015 remand.  As the Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, referral to the Director of Compensation for consideration of the matter is necessary, especially in light of the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 268, 271.

With respect to the period of time where the Veteran now meets the percentage requirements for TDIU, the question remaining is whether the Veteran's service-connected disabilities render him incapable of participating in substantially gainful occupation.  In order to make this determination, the Board finds that additional development is required to assess the functional impairment imposed by the Veteran's service-connected disabilities.  In this regard, the Board finds that a medical opinion is warranted.

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his service-connected disabilities (PTSD, low back, left knee, left elbow, bilateral hallux valgus with hammertoes, ganglion of right wrist, tinnitus and hearing loss) and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should be obtained.

2.  Thereafter, arrange for the Veteran to be afforded an examination to determine the nature and severity of his service-connected lumbar spine and left knee disabilities.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a.  Please conduct range of motion testing of the lumbar spine and left knee, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner should consider the Veteran's reports of flare-ups of low back and left knee impairment and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should describe the Veteran's functional impairment from his service-connected disabilities (PTSD, low back, left knee, left elbow, bilateral hallux valgus with hammertoes, ganglion of right wrist, tinnitus and hearing loss) and furnish an assessment (without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.

In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups and left knee weakness and giving way), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  For the period prior to September 10, 2010 (from March 4, 2009 to September 10, 2010), please refer the claim for TDIU to the Director, Compensation Service, to determine whether an extra-schedular TDIU rating is warranted at any time between March 4, 2009 and September 10, 2010.  In so doing, the AOJ should note the information concerning the Veteran's education and past work experience and the impact his service-connected disabilities reportedly have on his employability.  

4. Thereafter, review the record and readjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

